This is in response to a Final Office action. The MPEP at Section 714.12 states: Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. MPEP 714.12. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. MPEP 714.13 II. The refusal to enter the proposed amendment should not be arbitrary. The proposed amendment should be given sufficient consideration to determine whether the claims are in condition for allowance and/or whether the issues on appeal are simplified. MPEP 714.13 III. 
	In the instant case, the amendment filed  02/16/2022 does not place the claims either in condition for allowance nor does it simplify issues for purposes of appeal. Applicant’s request for consideration under the After Final Pilot Program 2.0 has been entered and is complaint.  The Examiner has reviewed the response under 37 CFR 1.116 and determined that additional search and/or consideration (i) is necessitated by the amendment and (ii) could NOT be completed within the time allotted under AFCP 2.0. As additional search and/or consideration is required but cannot be completed within the allotted time, the examiner will process the submission consistent with current practice concerning responses after final rejection under 37 CFR 1.116, e.g., by mailing an advisory action. 

The amendment is not being entered for the following reasons:
	Applicant's proposed amendments will not be entered because they raise new issues that would require further consideration and/or search.  Applicant proposes new claim limitations that were not previously presented.  A further search more than allotted time would be required.  The amendment will not be entered because Applicant's arguments are based on a non-entered amendment.  
As Applicant's arguments are based upon unentered amendments, the previously set forth rejections of USPN 4,070,257 issued to Motani and the Nitto data sheet are maintained.                                                                                                                                                                                                					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP